                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF WISCONSIN
In Re:                                                    Chapter 13
JAMES MIICKE                                              Case No. 2020-26261-BEH-13


               Debtor                                     OBJECTION TO MOTION TO CONTINUE
                                                          THE AUTOMATIC STAY
       Now comes the Chapter 13 Standing Trustee, Rebecca R. Garcia, and objects to the debtor’s Motion to
Continue the Automatic Stay on this case filed September 16, 2020. The Objection is based on the following
   No plan or schedules have been filed to allow the trustee or creditors to determine whether an actual change
   in circumstances has occurred.
WHEREFORE, trustee prays for a hearing regarding the Motion to Continue the Stay.

                                            Dated the 17th day of September 2020.
                                                     /s/ Rebecca A. Quiroz
                                                     Staff Attorney
 Rebecca R. Garcia
 Chapter 13 Standing Trustee
 P O Box 3170
 Oshkosh, WI 54903-3170
 920.231.2150
 Fax 920.231.5713
 E-mail info@ch13oshkosh.com




                        Case 20-26261-beh      Doc 9    Filed 09/17/20      Page 1 of 2
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN
In Re:                                                       Case No. 2020-26261-BEH-13
JAMES MIICKE
S63W12486 Emerson Drive
Muskego, WI 53150

                                                             Chapter 13
                                                             CERTIFICATE OF SERVICE
               Debtor

STATE OF WISCONSIN )
                   ) SS
WINNEBAGO COUNTY)

    Jennifer L. Wojciechowki, being first duly sworn on oath, states that she is an employee in the office of
Rebecca R. Garcia, Standing Chapter 13 Trustee, P.O. Box 3170, Oshkosh, WI 54903-3170 and on the 17th
day of September 2020, a copy of the trustee’s Objection to Motion to Continue the Stay was mailed in a first
class postage paid envelope to the following:

JAMES MIICKE
S63W12486 EMERSON DRIVE
MUSKEGO, WI, 53150

and the following were served electronically




                                               Dated the 17th day of September 2020.
                                                        /s/ Jennifer L. Wojciechowki
                                                        Jennifer L. Wojciechowki




                        Case 20-26261-beh        Doc 9    Filed 09/17/20     Page 2 of 2
